Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on February 10, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-13, 15-23, 27-33 (re-numbered as 1-29) are allowed.

Claims 14, 24-26 are previously or currently cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 29, and 30. Particularly the prior art of record fails to teach processing the translated subquery by performing one or more semantic optimization actions on the translated subquery to obtain a processed subquery; generating a modified subquery interpretable by the external data system based on the processed subquery, wherein generating the modified subquery comprises converting the processed subquery from the first query language to the second query language; and generating instructions for at least one worker node to communicate the modified subquery to the external data system; and executing the query based on the query processing scheme, wherein the method further comprises determining the subquery for the external data system by using a reference included in the search parameter as an index to a configuration file, wherein the configuration file comprises a plurality of query entries, wherein each query entry comprises an external query and metadata for accessing a target external data system to execute the external query, and wherein the external query is to be executed at a system other than the data intake and query system.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-13, 15-23, 27-28, 31-33 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169